MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                    FILED
regarded as precedent or cited before any                                      May 25 2018, 9:11 am

court except for the purpose of establishing                                        CLERK
                                                                                Indiana Supreme Court
the defense of res judicata, collateral                                            Court of Appeals
                                                                                     and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Deidre L. Monroe                                         Curtis T. Hill, Jr.
Gary, Indiana                                            Attorney General of Indiana

                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         May 25, 2018
of Parental Rights of:                                   Court of Appeals Case No.
                                                         17A-JT-3036
F.J., C.O., J.O., & M.O.,                                Appeal from the Lake Superior
(Children),                                              Court
                                                         The Honorable Thomas P.
         and,                                            Stefaniak, Jr., Judge
                                                         Trial Court Cause No.
M.O., (Mother),                                          45D06-1512-JT-273
                                                         45D06-1512-JT-275
Appellant-Respondent,                                    45D06-1512-JT-276
                                                         45D06-1703-JT-70
        v.

Indiana Department of Child
Services,


Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018                            Page 1 of 18
      Appellee-Petitioner.




      Barnes, Judge.


                                               Case Summary
[1]   Me.O. (“Mother”) appeals the trial court’s termination of her parental rights to

      her children, F.J., C.O., J.O., and M.O. (“Children”). We affirm.


                                                       Issue
[2]   Mother raises one issue, which we restate as whether the evidence is sufficient

      to support the termination of her parental rights.


                                                       Facts
[3]   Mother has five children: J.J., who was born in January 2000;1 F.J., who was

      born in August 2003; J.O., who was born in July 2008; C.O., who was born in

      March 2011; and M.O., who was born during these proceedings in December




      1
        J.J. is not involved in these termination proceedings because she was placed in another planned permanent
      living arrangement.

      Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018                    Page 2 of 18
      2014. L.C. is the father of J.J. and F.J., and B.O. (“Father”) is the father of

      J.O., C.O., and M.O.2


[4]   On June 27, 2013, Mother and the Children were moving from North Carolina

      to Illinois when Mother was stopped in Indiana for speeding in a work zone

      and weaving in and out of traffic. The officer discovered that Mother was

      impaired, she failed field sobriety tests, and blood testing revealed the presence

      of clonazepam, Tramadol, and marijuana in her system. Mother admitted to

      officers that she had taken clonazepam and Tramadol that morning, that she

      had taken Dexilant and Lamotrigine the night before, and that she had smoked

      marijuana or K2/spice the night before. Although Mother had been prescribed

      the Clonazepam, Tramadol, Dexilant and Lamotrigine, the side effects of the

      medications include dizziness and drowsiness. Mother was arrested and

      charged with four counts of operating a vehicle while intoxicated endangering a

      person with a passenger less than eighteen years of age, one count of operating

      a vehicle while intoxicated endangering a person, work zone speeding with

      workers present, and failure to signal for turn or lane change. She ultimately

      pled guilty and received probation, but she violated her probation and had to

      serve three months in jail.


[5]   Because Mother was arrested and there was no one else to care for the

      Children, the Boone County Office of the Department of Child Services




      2
          L.C.’s parental rights were also terminated, but he does not appeal. Father died during these proceedings.


      Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018                       Page 3 of 18
      (“DCS”) took the Children into custody. DCS discovered that Mother had a

      prior history with the Division of Social Services in North Carolina for

      marijuana use and the conditions of her home. The North Carolina Division of

      Social Services requested that DCS continue to care for the Children until a

      “UCCJA Conference could be held.” Ex. Vol. I p. 23. DCS filed a petition

      alleging that the Children were children in need of services (“CHINS”). After a

      hearing, the trial court entered findings of fact and conclusions thereon

      determining that the Children were CHINS. The trial court ordered Mother in

      part to refrain from using illegal drugs, take prescription medications only as

      prescribed, engage in home-based counseling, maintain suitable housing and

      employment, complete a substance abuse assessment and follow all

      recommendations, submit to random drug screens, attend visitations with the

      Children, and refrain from committing any acts of domestic violence. Over the

      next year, Mother struggled to comply with the trial court’s order. She

      frequently cancelled visitations, tested positive for hydrocodone, failed to

      complete psychiatric and psychological evaluations and a domestic violence

      assessment, failed to participate consistently with individual therapy, threatened

      service providers, and was homeless. According to Mother, she has previously

      been diagnosed with “bipolar, anxiety disorder, stress disorder, borderline

      personality disorder, axis 1, 2, and 3” and post-traumatic stress disorder. Tr.

      Vol. II p. 31.


[6]   M.O. was born in December 2014 and remained in Mother’s care. In mid-

      2015, Mother and Father were living in Gary, and visits with the Children


      Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018   Page 4 of 18
      started increasing to unsupervised visits in their home and overnight weekend

      visits. During one of the weekend visits in September 2015, Father became

      intoxicated, and there was a domestic violence incident. When the police and

      DCS arrived at the house, Mother was “antagonizing” Father and “calling him

      names and yelling and cursing.” Id. at 108. The Children were upset, crying,

      and trying to calm Mother down. Mother “appeared to be not on her

      medication,” could not calm down, and could not parent the Children. Id. at

      111. DCS took the four older children back to their foster home and removed

      M.O. from Mother’s care at that time. The following day Mother was arrested

      for driving with a suspended license and was placed on house arrest. DCS then

      filed a petition alleging that M.O. was a CHINS, which the trial court granted.


[7]   Mother tested positive for synthetic marijuana in December 2015, violated her

      probation as a result, and had to serve jail time. Mother was also evicted from

      her home at that time. Mother and Father were involved in another domestic

      violence incident in January 2016. In February 2016, DCS filed a motion to

      suspend visitation between Mother and the Children. DCS reported that

      Mother was incoherent at a supervised visitation and a therapy session and that

      visits were detrimental to C.O. and F.J. DCS requested that Mother be ordered

      to complete an in-patient detox program. Service providers were concerned

      that Mother was “doctor hopping,” and she was attempting to refill

      prescriptions prior to the refill date. Ex. Vol. II p. 7. Visits with the older

      Children were suspended in March 2016.




      Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018   Page 5 of 18
[8]   In May 2016, Mother’s drug screens indicated that she was not taking her

      prescription medications for her mental health issues. Mother also tested

      positive for barbiturates and benzodiazepines, for which she did not have a

      prescription, alcohol, and an opiate. DCS noted that Mother had a prescription

      for oxycodone but, during a pill count on May 19, 2016, Mother “only had 16

      pills left out of 60 pills and she got the prescription filled on May 17, 2016.” Id.

      at 74.


[9]   In June 2016, the trial court adopted a permanency plan that included

      independent living for J.J., termination of parental rights and adoption for F.J.,

      C.O., and J.O., and reunification for M.O. Also in June 2016, Father

      overdosed and died in a possible suicide. Over the next few months, Mother

      continued to test positive for alcohol and opiates. She did not, however, test

      positive for her mental health medications. In October 2016, DCS noted that

      Mother had a prescription for clonazepam but had been taking the pills more

      often than directed by the prescription. In November 2016, Mother tested

      positive for marijuana, ethyl, and methamphetamine. She tested positive for

      hydrocodone without a prescription in December 2016. In January 2017,

      Mother’s hair follicle tested positive for cocaine, her specimen was diluted in

      January and March 2017, and she tested positive for hydrocodone twice in

      March 2017 without a prescription. In August 2017, Mother tested positive for

      marijuana on multiple occasions, cocaine, and hydrocodone. The trial court

      authorized DCS to discontinue all services except for supervised visitation of

      M.O. and random drug screens.


      Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018   Page 6 of 18
[10]   In December 2015, DCS filed a petition to terminate Mother’s parental rights to

       F.J., J.O., and C.O. In March 2017, DCS filed a petition to terminate her

       parental rights to M.O. After an evidentiary hearing in November 2017, the

       trial court entered findings of fact and conclusions thereon granting DCS’s

       petitions. Mother now appeals.


                                                   Analysis
[11]   Mother challenges the termination of her parental rights to the Children. The

       Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. In re

       I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). “A parent’s interest in the care,

       custody, and control of his or her children is ‘perhaps the oldest of the

       fundamental liberty interests.’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65,

       120 S. Ct. 2054 (2000)). “Indeed the parent-child relationship is ‘one of the

       most valued relationships in our culture.’” Id. (quoting Neal v. DeKalb County

       Div. of Family & Children, 796 N.E.2d 280, 285 (Ind. 2003)). We recognize, of

       course, that parental interests are not absolute and must be subordinated to the

       child’s interests when determining the proper disposition of a petition to

       terminate parental rights. Id. Thus, “‘[p]arental rights may be terminated when

       the parents are unable or unwilling to meet their parental responsibilities.’” Id.

       (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied).


[12]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. Id. We consider only the evidence and


       Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018   Page 7 of 18
       reasonable inferences that are most favorable to the judgment. Id. We must

       also give “due regard” to the trial court’s unique opportunity to judge the

       credibility of the witnesses. Id. (quoting Ind. Trial Rule 52(A)). Here, the trial

       court entered findings of fact and conclusions thereon in granting DCS’s

       petition to terminate Mother’s parental rights. Such findings of fact and

       conclusions thereon are required by Indiana Code Section 31-39-2-8(c). When

       reviewing findings of fact and conclusions thereon entered in a case involving a

       termination of parental rights, we apply a two-tiered standard of review. First,

       we determine whether the evidence supports the findings, and second, we

       determine whether the findings support the judgment. Id. We will set aside the

       trial court’s judgment only if it is clearly erroneous. Id. A judgment is clearly

       erroneous if the findings do not support the trial court’s conclusions or the

       conclusions do not support the judgment. Id.


[13]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:


                        (B)      that one (1) of the following is true:


                                (i)      There is a reasonable probability that the
                                         conditions that resulted in the child’s removal
                                         or the reasons for placement outside the
                                         home of the parents will not be remedied.


       Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018    Page 8 of 18
                                   (ii)      There is a reasonable probability that the
                                             continuation of the parent-child relationship
                                             poses a threat to the well-being of the child.


                                   (iii)     The child has, on two (2) separate occasions,
                                             been adjudicated a child in need of services;


                          (C)      that termination is in the best interests of the child;
                                   and


                          (D)      that there is a satisfactory plan for the care and
                                   treatment of the child.


       DCS must establish these allegations by clear and convincing evidence. Egly v.

       Blackford County Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind. 1992).


                                               I. Changed Conditions

[14]   Mother challenges the trial court’s finding of a reasonable probability that the

       conditions resulting in the Children’s removal or the reasons for placement

       outside her home will not be remedied.3 In making this determination, the trial




       3
         Mother also briefly argues that the trial court’s conclusion that the continuation of the parent-child
       relationship poses a threat to the well-being of the Children is clearly erroneous. Indiana Code Section 31-35-
       2-4(b)(2)(B) is written in the disjunctive. Subsection (b)(2)(B)(iii), which concerns repeated CHINS
       adjudications, is inapplicable here. Consequently, DCS was required to demonstrate by clear and convincing
       evidence a reasonable probability that either: (1) the conditions that resulted in the Children’s removal or the
       reasons for placement outside the home of the parents will not be remedied, or (2) the continuation of the
       parent-child relationship poses a threat to the well-being of the Children. The trial court found a reasonable
       probability that the conditions that resulted in the Children’s removal and continued placement outside
       parents’ home would not be remedied, and there is sufficient evidence in the record to support the trial
       court’s conclusion. Thus, we need not determine whether there was a reasonable probability that the
       continuation of the parent-child relationship poses a threat to the Children’s well-being. See, e.g., Bester v. Lake
       County Office of Family & Children, 839 N.E.2d 143, 148 n.5 (Ind. 2005); In re T.F., 743 N.E.2d 766, 774 (Ind.
       Ct. App. 2001), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018                           Page 9 of 18
       court must judge a parent’s fitness to care for his or her child at the time of the

       termination hearing and take into consideration evidence of changed

       conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied.

       The trial court must also “evaluate the parent’s habitual patterns of conduct to

       determine the probability of future neglect or deprivation of the child.” Id.


[15]   On this issue, the trial court found:


               There is a reasonable probability that the conditions resulting in
               the removal of the children from [their] parents’ home will not be
               remedied in that: The Department of Child Services became
               involved with this family in June of 2013 when the mother was
               traveling from North Carolina to Illinois and was arrested for a
               OWI with the children in the vehicle. There were several reports
               to the Lebanon Police Department stating that there was a van
               veering off the road and nearly striking other vehicles going
               Northbound on I-65. [Mother] was identified as the driver.
               [Mother] was arrested on the site for Operating a Vehicle While
               Intoxicated leaving no one to care for her children. The children
               were placed in foster care. [Mother] professes to not have been
               intoxicated and only pled guilty out of convenience. [Mother]
               indicated she was fleeing North Carolina to Illinois to get away
               from the domestic violence.


               Parents were offered services pursuant to a case plan which
               included substance abuse assessments, parenting assessment,
               home based casework services, initial clinical assessments,
               random drug and alcohol screens, individual therapy, domestic
               violence therapy and supervised visitations.


               Mother was placed on probation in her criminal matter and
               mother violated her probation by testing positive on her drug


       Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018   Page 10 of 18
        screen. Mother was incarcerated due to the violation in late
        2015.


        The CHINS cases were transferred from Boone County to Lake
        County, Indiana in July of 2013.


        Mother has a history with the Department of Child Services in
        her home State of North Carolina. There was an open CHINS
        case in the State of North Carolina at the time of Indiana’s
        Department of Child Services’ involvement. The CHINS case in
        North Carolina stemmed from domestic violence in the family’s
        home between Mother and [L.C.]. North Carolina closed their
        CHINS cases when Indiana became involved.


        Mother began a relationship with [Father] and eventually
        married [Father]. The domestic violence issue continued but
        now between mother and [Father]. Mother testified that the
        domestic violence occurred for many years.


        Father of [C.O., J.O. and M.O.], [Father] is deceased. Mother
        found him dead from what sounds like an intentional drug
        overdose. Mother still struggles with the effects of that event
        today. This occurred mid June 2016.


                                             *****


        Mother and [L.C. and Father] lacked stability in housing and
        employment. They were homeless for a period of time when
        these cases were initiated. Services were offered to the parents in
        efforts to obtain stability for the parents. The parents eventually
        did obtain housing and the children began participating in in-
        home supervised visits with the children. A transition plan was
        put into place for the reunification process to begin.



Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018   Page 11 of 18
        Mother had another child, [M.O.] who was born in December of
        2014. Parents were participating in services and participating in
        the transition plan for the other children. The case plan seemed
        to go well at first with mother. In September of 2015, mother
        and [Father] had a domestic violence episode with the children
        present in the home on a weekend visitation. [Father] was highly
        intoxicated and became violent in the home. Father had busted
        out of the windows in their van and in the home. The children
        were removed from parental care and [M.O.] became a ward of
        the Department of Child Services. Mother was extremely irate
        some hour and forty minutes after the event occurred per DCS
        worker, Shavon Smith.


        Mother has a long history of mental health issues. Mother has
        been diagnosed with bipolar, borderline personality disorder and
        PTSD. Mother was hospitalized in 2003 due to a nervous
        breakdown. Mother is on numerous medications for her mental
        health issues, but does not take her medications as prescribed.
        Mother refuses to take medications, and testified that she uses
        marijuana instead.


        Mother’s visitations stopped with [F.J., C.O., and J.O.] in
        February of 2016 when the mother would appear incoherent at
        the visits and would miss her visitations. The mother continued
        to test positive for cocaine and marijuana on her drug screens.
        Mother was ordered to enter an inpatient substance abuse
        treatment program. Mother did not enter any such program.


        The family’s situation degenerated even further when, in June of
        2016, [Father] died of an overdose. Mother used the father’s
        death as a catalyst and a reason for her continued drug use.


        Although mother participated in therapy, mother could not
        conquer her substance abuse issues. Mother continued to test
        positive for alcohol and illegal drugs on her screens. Psychiatric

Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018   Page 12 of 18
        services were given to mother, but mother did not take her
        prescribed medications and self medicated with marijuana and
        alcohol. Mother was given medication management services, but
        mother either over medicated herself or did not take her
        medications. Mother was referred to attend A/A meetings for
        her alcohol use and N/A meetings for her narcotic usage.
        Mother did not attend neither. Mother participated in her
        therapy, but continued with her self medicating lifestyle.


        Mother indicates that she is not a chronic user of marijuana, but
        testified in open court that she smokes marijuana every night.
        Mother continues with her struggles with substances and her
        struggles with housing stability. Mother currently does not have
        independent housing and resides with her family in the State of
        Illinois.


        Mother continues with her substance abuse issues and continues
        to test positive on her drug screens. Mother admits to using
        marijuana, cocaine and methamphetamines. Mother has not
        been able to address her substance abuse issues. Mother would
        not enter a substance abuse program. Mother is unable to remain
        drug free. Mother is in complete denial of her drug problem and
        testified to same.


        Mother’s dangerous lifestyle is not conducive for children.
        Mother has a long history of domestic violence issues with her
        partners. Mother has a history of mental health issues and
        abusing or ignoring her medications. Mother continues with her
        illegal substance abuse. Mother has an alcohol problem which
        she has not addressed. Mother’s unstable behaviors, housing,
        and complete lifestyle choices have not been remedied in the past
        four years despite all the services offered to mother. Mother
        continued to test positive on her drug screens throughout these
        cases. Mother has tested positive for marijuana and cocaine on
        her drug screens as early as July of this year. Mother has not
        addressed her substance abuse concern in the last four years and
Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018   Page 13 of 18
        it is unlikely that mother will obtain sobriety. Mother refuses to
        attend inpatient treatment and continues to struggle with her
        sobriety. Mother has recently moved to the State of Illinois and
        does not participate in any services any longer. Mother has
        missed visitations with her children due to her relocation to the
        State of Illinois. Mother does not take her mental health issues
        seriously, it is unlikely that she will be able to address her
        children’s mental health issues.


        Despite multiple attempts at reunification, the children remain
        outside of the parents’ care. The children have never been placed
        in parental care or custody since their initial removal in 2013.
        The original allegations of neglect have not been remedied by the
        parents. Neither of the parents have demonstrated an ability to
        independently parent the children and provide necessary, care,
        support, and supervision. Even considering the mother’s
        continued involvement in services, there is no basis for assuming
        she will complete the necessary services and find herself in a
        position to receive the children back into the home. For
        approximately four years, the parents failed to utilize the
        available services and make the necessary efforts to remedy the
        conditions which led to intervention by DCS and the Court.


        All the children have special needs and require specialized care.
        [F.J. and C.O.] were diagnosed with ADHD. [J.O.] was
        diagnosed with autism. [M.O.] was also diagnosed with autism,
        mother is in denial of [M.O.’s] diagnosis.


        Mother has limited capacity of the needs of her children. The
        children have witnessed years of trauma while in parental care
        and require stability and consistency in their lives. The children
        continue to require therapy and are suffering from PTSD from
        what they witnessed while they were in parental care. Mother
        has asked her children to lie about their past and what they have
        witnessed, even though mother knew her children suffered from
        PTSD and needed to overcome their traumas. During family
Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018   Page 14 of 18
               therapy sessions, the children would become upset with mother
               for mother not validating their emotions and not putting the
               needs of her children first. Mother would have to be redirected
               in her parenting style during the supervised visits with mother.
               The mother had to be redirected to keep her children safe. The
               children would sometimes get injured during the visits and
               mother would be unaware or unable to prevent such injuries.
               Mother is unable to validate the children’s emotions and
               understand the children’s feelings. Mother was inconsistent with
               nurturing her children. The children do not have a loving bond
               or relationship with their mother.


                                                    *****


               No parent is providing any emotional or financial support for the
               children. No parent has completed any case plan for
               reunification. No parent is in a position to properly parent these
               children. The children are in placement and are bonded and
               thriving.


       Appellant’s App. pp. 3-5.


[16]   Mother argues that she currently has housing, has received significant therapy,

       has employment, is no longer involved in a domestic violence relationship, and

       fully participated in her case plan. She denies recent drug usage but admits to

       daily marijuana usage. She contends that DCS “never really attempted to

       reunite these children with their mother” and that the Children were not

       harmed in her care. Appellant’s Br. p. 14. Despite reunification services dating

       back to 2013, Mother is still unable to parent to the Children. She continues to

       test positive for illegal substances and fails to take her mental health

       medications. At the termination hearing, Mother testified that she smokes

       Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018   Page 15 of 18
       marijuana every night to help with stress. We acknowledge that she has

       secured housing and employment, but she fails to recognize the distress and

       harm that her instability has caused the Children. Despite years of services,

       Mother still has untreated substance abuse and mental health issues. The trial

       court’s findings are not clearly erroneous.


                                               II. Best Interests

[17]   Mother also challenges the trial court’s finding that termination of her parental

       rights is in the Children’s best interests. In determining what is in the best

       interests of a child, the trial court is required to look at the totality of the

       evidence. D.D., 804 N.E.2d at 267. In doing so, the trial court must

       subordinate the interests of the parents to those of the child involved. Id.


[18]   Mother argues that she is young enough to have other children and that the

       Children have a right to a relationship with further siblings. She also argues

       that she has a right to raise the Children and that the Children will “suffer when

       they realize that they will not have any further contact with their Mother.”

       Appellant’s Br. p. 15.


[19]   The focus here is on the Children’s best interests, not Mother’s wishes. Despite

       years of services, Mother has failed to address her substance abuse and mental

       health issues. During family therapy, Mother had a pattern of “making it about

       her instead of [the Children’s] concerns.” Tr. Vol. II p. 120. Mother was

       unable to validate the Children’s feelings and empathize with them. Mother

       would sometimes make progress in the therapy sessions but would regress and


       Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018   Page 16 of 18
       was unable to maintain the progress. Angela Krumrie, therapist and program

       supervisor, testified that adoption was in the Children’s best interests.

       Particularly for J.O. and M.O, who have autism, structure is “very important to

       their everyday life.” Id. at 126. The family case manager testified that

       termination of parental rights was in the Children’s best interests because they

       need stability, they are thriving in foster care, and they “definitely feel as if their

       mom still needs to get herself together.” Id. at 142. The trial court’s findings

       regarding the Children’s best interests are not clearly erroneous.


                                            III. Satisfactory Plan

[20]   Finally, Mother also challenges the trial court’s finding that there is a

       satisfactory plan for the care and treatment of the Children. Indiana courts

       have held that for a plan to be “‘satisfactory,’” for the purposes of the

       termination statute, it “‘need not be detailed, so long as it offers a general sense

       of the direction in which the child will be going after the parent-child

       relationship is terminated.’” In re A.S., 17 N.E.3d 994, 1007 (Ind. Ct. App.

       2014) (quoting Lang v. Starke Cnty. Office of Family and Children, 861 N.E.2d 366,

       375 (Ind. Ct. App. 2007), trans. denied), trans. denied.


[21]   The trial court found:


               The children continue to reside in stable foster homes which have
               indicated both a willingness and ability to adopt these children.
               The children are placed in separate foster homes, but the sibling
               relationship continues to the foster parents being relatives to one
               another. The children have demonstrated significant
               improvements in their placements. There is a strong bond

       Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018   Page 17 of 18
               between the children and the foster parents. DCS has identified a
               satisfactory plan for the long term care and treatment of the
               children. It would be detrimental to the best interests of the
               children to disrupt the stability of their current placements.


       Appellant’s App. Vol. II p. 5. The court then concluded: “The Indiana

       Department of Child Services has a satisfactory plan for the care and treatment

       of the children which is Adoption by the respective foster parents.” Id. at 6.

       Mother argues that DCS has failed to prove it has a satisfactory plan because

       there was “no testimony by either foster parent that they would agree to adopt

       these children.” Appellant’s Br. p. 15. However, the DCS family case manager

       testified that the foster parents were “[w]illing and wanting to adopt the

       children.” Tr. Vol. II p. 143. DCS was not required to present the testimony of

       specific foster parents regarding whether they are willing to adopt. DCS’s

       general plan of adoption is satisfactory. The trial court’s finding is not clearly

       erroneous.


                                                 Conclusion
[22]   The evidence is sufficient to support the termination of Mother’s parental rights

       to the Children. We affirm.


[23]   Affirmed.


       Vaidik, C., J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 17A-JT-3036 | May 25, 2018   Page 18 of 18